IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-50796
                           Summary Calendar


                         JORGE MARIO HERRERA,

                                            Plaintiff-Appellant,

                                versus

                         LARRY FIELDS et al.,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-96-CV-223
                       - - - - - - - - - -

                             May 24, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Jorge Mario Herrera, an Oklahoma state prisoner, appeals the

dismissal of his 28 U.S.C. § 1983 civil rights lawsuit for failure

to state a claim.   Herrera argues that dismissal was error because

there were disputed issues of fact which precluded it, and he

challenges the district court’s failure to hold an evidentiary

hearing on his claims.     His argument is unpersuasive because his

claims were appropriate for dismissal even accepting all of his

factual allegations as true.    See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Herrera renews his claim that he was illegally transferred

from an Oklahoma prison to a facility in San Antonio, Texas,

privately     owned    and   operated      by   the    Wackenhut      Corrections

Corporation (“Wackenhut”).          As part of this claim, Herrera argues

that the contract between Oklahoma and Wackenhut violates Oklahoma

statutory law.

     Herrera’s       claim   that    the   transfer     itself     violated    his

constitutional rights is without merit.               See Olim v. Wakinekona,

461 U.S. 238, 245-48 (1983); Tighe v. Wall, 100 F.3d 41, 42 (5th

Cir. 1996).    His contractual claim also fails because he points to

no constitutional violation arising from his allegation that the

contract between Oklahoma and Wackenhut violates Oklahoma statutory

law; moreover, the claim is facially without merit. See Johnson v.

Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994); see

also 57 Okl. St. Ann. § 561 (West 1998).

     To the extent that Herrera’s claim is that the contract

violates Oklahoma law because the Wackenhut facility provides a

substandard    law    library,      substandard   housing,       or   substandard

medical   care,   Herrera     has    not   provided    any   specific     factual

allegations to explain in what way the library, housing, or medical

care were     deficient.      His    conclusional      allegations     are    of   a

contractual, not constitutional, nature and therefore fail under §

1983.   See Johnson, 38 F.3d at 200.

     Herrera also renews his claim that his transfer was done in

retaliation for his: 1) providing legal assistance to Hispanic

inmates; 2) exercising his right of access to the courts by filing

lawsuits; and 3) complaining about the inadequate law library and
inadequate access thereto. Herrera’s activities of providing legal

assistance to other inmates are not constitutionally protected and

cannot support a retaliation claim.          See Tighe, 100 F.3d at 42-43.

Although     Herrera’s      right   of      access   to   the     courts    is

constitutionally protected, he has provided no specific facts or

chronology    of   events    from   which    a   retaliatory    motive   could

reasonably be inferred; his claim is based on the conclusional

assertion that he was retaliated against, which is insufficient.

See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995); see also

Whittington v. Lynaugh, 842 F.2d 818, 821 (5th Cir. 1988).

     Herrera additionally renews his claim that he was illegally

removed from his position as legal assistant in the Wackenhut law

library in retaliation for providing assistance to Hispanic inmates

and for complaining on their behalf about the inadequate library

and inadequate access allowed them.          This claim fails for the same

reason that his retaliation claim fails.             See Tighe, 100 F.3d at

42-43.    Herrera’s claim that he was denied access to the courts is

similarly without merit because he has failed to demonstrate any

resulting prejudice.        See Lewis v. Casey, 116 S. Ct. 2174, 2179-80

(1996).

     Herrera has failed to state a claim under § 1983, and the

district court’s judgment is therefore AFFIRMED. He has also filed

a motion for the appointment of counsel, which is DENIED as

unnecessary.

     AFFIRMED; MOTION DENIED.